department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend a astate b a date c acountry e adollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you fail to qualify for recognition of exemption under sec_501 of the code because your earnings inure to the benefit of your members yes for the reasons described below do you fail to qualify for recognition of exemption under sec_501 of the code because a substantial part of your activities are not in furtherance of pleasure recreation and similar non-profit purposes yes for the reasons described below facts you previously applied for exemption under sec_501 of the code on a form_1023 however you withdrew your application under sec_501 to pursue exemption under sec_501 of the code on a form_1024 letter cg catalog number 47628k you were incorporated under the laws of the state of a on date b your articles of incorporation provide that your purposes are exclusively charitable religious educational and scientific your articles of incorporation further indicate the following limitations a b c d you will specifically provide financial support to your registered and active members in situations of medical emergencies and emergency assistance in case of death of a member spouse or children and a member's siblings and parents in case of death disbursed funds will be used to pay for funeral arrangements in the usa or in the country of c you will provide emergency assistance to active registered members their immediate families and in special circumstances to non-members the amount of funds disbursed to affected individuals will be decided by your board_of directors executives and will be based on the agreed upon categories of assistance as voted and ratified by your members contributions from registered members will be your main source of revenue you will also accept donations from the public and other organizations your bylaws provide that you exist for the following purposes a b c to promote activities considered to be beneficial to your members to foster cultural social and national identity and to provide the necessary network that can nurture economic growth for your members you are a membership_organization and each member is entitled to one vote at all organizational meetings for any business transacted an informal membership application process is open to people interested in the culture of the country of c you submitted form_1024 application_for recognition of exemption for sec_501 of the code your application indicates that you exist for the purpose of assisting members in times of hardships and emergencies in order to fulfill this purpose you pay for the funeral_expenses for any active members who have suffered a death in their family to determine eligibility to receive financial assistance for funeral_expenses you verify that the member is registered active has submitted a copy of the death and mortuary certificates and has submitted a letter from the hospital administrators along with other supporting documents upon board review and approval you distribute approximately e dollars to the active member or beneficiary requesting the distribution via a wire transfer according to your application you conduct four general meetings per year at various members’ houses members discuss current events socialize exchange ideas have debates and eat the cuisine of the country of c at these meetings during each meeting your members evaluate your financial status and set upper and lower limits of financial assistance for your distributions in addition to these four general meetings one cultural event is held annually and is open to the letter cg catalog number 47628k general_public for the purpose of promoting the culture of the country of c other statements in your application confirm that you were formed for the primary objective of fulfilling the need of your members to assist themselves in times of hardship especially for funeral_expenses either in the usa or in the country of c aside from member donations your fundraising activities consist of carwashes sweeping football stadiums and installing seat cushions at football games these fundraising activities are conducted one weekend per month in the summer and alternate weekends for home games during the annual football season your gross_receipts from these types of fundraisers for and were approximately dollar_figure for each year page of your form_1024 showed that from your inception through disbursements to or for the benefit of your members constituted of your total expenses you also stated that most of your disbursements have gone to pay for funeral_expenses and that most of the funerals that you helped pay for were for parents spouses or children of your members the information in your form_1024 indicates that you do not operate under a system of lodges law sec_501 of the code as amended by public law provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revrul_58_589 1958_2_cb_266 set forth the criteria or tests for determining whether an organization qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code of as an organization described in sec_501 of the code the ruling stated that an organization must establish that it is a club both organized and operated for pleasure recreation and other non-profitable purposes and that no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual to meet the first requirement there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_69_635 1969_2_cb_126 held that an automobile club whose principal activity was rendering automobile services to its members but which had no significant social activities did not qualify for exemption under sec_501 the rendition of automobile services was not in the nature of pleasure and recreation within the meaning of sec_501 furthermore commingling of members did not play a material part in the activities of the organization accordingly the organization was denied exemption under sec_501 revrul_55_716 1955_2_cb_263 held that an organization formed to furnish television antenna service to its members upon payment of a stipulated membership fee and a monthly charge for maintenance of the antenna was not tax exempt under sec_501 the ruling letter cg catalog number 47628k stated that the term club contemplates a commingling of members and personal contacts and fellowship must play a material part in the life of an organization in order for it to come within the meaning of the term club accordingly the organization was denied exemption under sec_501 revrul_63_190 1963_2_cb_212 held that a nonprofit organization not operated under a system of lodges which maintained a social_club for members and which also provided sick and death_benefits for members and their beneficiaries did not qualify for exemption from federal_income_tax either as a social_club under sec_501 a civic league under sec_501 or a fraternal beneficiary society under sec_501 of the internal_revenue_code of in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated for pleasure recreation and other non-profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle sec_101 of the code was the precursor to sec_501 of the code in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people in this case the court held that the keystone automobile together as well as a common object club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members application of tax law our analysis of the internal_revenue_code indicates that to achieve exemption under sec_501 an organization's earnings must not inure to the benefit of its members and that substantially_all of an organization's activities must be for pleasure recreation and similar purposes however based on our analysis of the facts in your case the distributions to your members constitute prohibited inurement and a substantial part of your activities are for the economic advancement of your members rather than for pleasure recreation and similar purposes therefore the code itself indicates that your application_for recognition of exemption under sec_501 should be denied revrul_58_589 states that there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization you have indicated that you conduct four general meetings per year substantially for the purpose of discussing your fundraising activities and financial assistance distributions you have further indicated that you have an informal membership process where letter cg catalog number 47628k any member of the general_public could join your organization and that social activities will play a relatively minor role within your organization in comparison to earning planning and making the distributions to financially benefit your members based on the information you submitted the social commingling amongst your members is insufficient to offset your non-qualifying activity of providing economic aid to your members therefore this ruling supports the denial of your application_for recognition of exemption under sec_501 like the organizations in chattanooga automobile club v commissioner warren automobile club inc v commissioner and keystone automobile club v commissioner a substantial part of your activities is providing your members with valuable non-social services that are not in furtherance of pleasure recreation and similar non-profit purposes your sponsorship of relatively insubstantial social activities for members at quarterly meetings is insufficient to offset your non-qualifying activity of providing economic aid to your members therefore these court cases support the denial of your application_for recognition of exemption under sec_501 similar to the organizations described in revenue rulings and you were formed and are operated largely for the purpose of providing valuable non-social services to your members these rulings also support the denial of your application_for recognition of exemption because both rulings emphasize that providing members with valuable non-social services disqualifies an organization under sec_501 revrul_63_190 1963_2_cb_212 stated that a nonprofit organization not operated under a system of lodges which maintained a social_club for members and provided sick and death_benefits to its members and their beneficiaries did not qualify for exemption from federal_income_tax either as a social_club under sec_501 a civic league under sec_501 or a fraternal beneficiary society under sec_501 of the internal_revenue_code of that you do not qualify for recognition of exemption under sec_501 because you also provide death_benefits to your members this ruling confirms conclusions as to issue on page of this letter we concluded that your earnings inure to the benefit of your members and this alone constitutes sufficient justification to deny your application_for recognition of exemption under sec_501 regardless of the outcome of issue as to issue on page of this letter we concluded that a substantial part of your activities are not in furtherance of pleasure recreation and other similar non-profit purposes and this alone constitutes sufficient justification to deny your application_for recognition of exemption under sec_501 regardless of the outcome of issue if you do not intend to protest this determination you do not need to take any further action letter cg catalog number 47628k if we do not hear from you within days we __ will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning as why you disagree with our conclusions on both issue and issue to protest you must submit the protest statement signed by one of your officers under the penalties of perjury within days from the date of this letter if you decide to protest we will consider your protest statement and decide if that information affects our determination if your statement does not provide a basis for us to reconsider the determination at our level we will forward your case to the independent irs appeals_office you can find more information about the role of the appeals_office in the enclosed publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service irs may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you submit a protest please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you mail a protest to us please mark the envelop to the attention of the irs contact person shown on page one of this letter you may also fax a protest to us using the fax number shown on page one of this letter page one of this letter to confirm that he received your fax if you fax a protest please call the irs contact person shown on this supersedes our letter of because that letter was sent to the incorrect address that you listed on page of your form_1024 application_for regognition of exemption under sec_501 letter cg catalog number 47628k if you have any questions please call the irs contact person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements letter cg catalog number 47628k
